Title: From Benjamin Franklin to Vergennes, 6 December 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, 6 Decr 1782
I have the honour of returning herewith the Map your Excellency sent me Yesterday. I have marked with a strong Red Line, according to your desire, the Limits of the thirteen United States, as settled in the Preliminaries between the British & American Plenipotentiarys.
With great Respect, I am Sir, Your Excellency’s most obedt & most humble Servant
B Franklin
His Exy. Count de Vergennes
